Citation Nr: 0826765	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial compensable disability rating 
for service-connected skin rash of the neck and bilateral 
hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970, to include a tour of duty in the Republic of Vietnam 
from April 1968 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) the 
veteran indicated that he wished to be scheduled for a 
personal hearing before a Veterans Law Judge at the RO.  In 
this regard, in June 2007, the veteran was scheduled to 
appear at a hearing before Veterans Law Judge travelling to 
the RO.  However, prior to the date of the hearing, in June 
2007, the veteran withdrew his request for a hearing.

The issue of an initial compensable disability rating for 
service-connected skin rash of the neck and bilateral hands 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  A back disorder was not incurred in or aggravated by 
service; nor was arthritis of the back manifested to a 
compensable degree within one year following separation from 
service.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD, are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for the establishment of service connection 
for a back disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2004, April 2005, June 2006, and May 
2007, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in June 2006 and May 2007.  Adequate notice has 
been provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the present appeal, because the service connection claims 
are being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service medical 
treatment records have been obtained.  As will be discussed 
below, the claims are being denied on the basis that no 
competent medical evidence has been submitted which links any 
current PTSD or back disorder to the veteran's active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has a current 
psychiatric disorder that is related to his active service.  
Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for certain psychoses and arthritis may 
also be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

PTSD

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court), citing 38 
C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.304 (2007), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) shows that he served in 
as a wheeled vehicle repairman during his period of active 
service.  His records show that he had a tour of duty in 
Vietnam from April 1968 to April 1969.  His decorations 
included the Vietnam Service Medal with two bronze stars and 
the Vietnam Campaign Medal with the 1960 device.  This 
evidence does not, however, establish that the veteran 
engaged in combat with the enemy.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
May 2004, the veteran indicated that he had been assigned to 
the 176th Aviation Company, Americal Division, Chui Lai, 
Vietnam from 1968 to 1969, as an aircraft crewman and 
mechanic. He described seeing mortar attacks, rocket attacks, 
sniper fire, and helicopter crashes.  He also described 
experiencing current sleep disturbance, insomnia, 
restlessness, irritability, and difficulty concentrating.

A review of the veteran's service medical record reveals no 
reports or diagnoses of symptoms associated with a 
psychiatric disorder, to include PTSD.  His separation 
examination report dated in August 1970 reveals that 
psychiatric clinical evaluation was within normal limits and 
there was no personality deviation specified.  In the 
associated report of medical history, the veteran indicated 
that he had never had depression, excessive worry, or nervous 
trouble of any sort.

Subsequent to service, there are no medical treatment records 
to suggest that the veteran has a psychiatric disorder, to 
include PTSD.

Because the preponderance of the competent medical evidence 
demonstrates that the veteran does not have PTSD or other 
psychiatric disorder linked by competent medical opinion to 
any incident of active military service, the claim must be 
denied.

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

There is no current medical diagnosis of PTSD of record in 
accordance with 38 C.F.R. § 4.125.  Additionally, the veteran 
has not provided evidence of stress inducing incidents that 
are sufficiently specific to attempt verification.  The 
incidents reported do not meet the criteria set forth under 
the provisions of 38 C.F.R. § 3.304(f). 

Accordingly, absent the existence of PTSD, entitlement to 
service connection for this disorder cannot be awarded.  In 
short, the preponderance of the evidence is against the 
veteran's claim, and the appeal must be denied.

There is no indication that the veteran had a diagnosis of a 
psychosis, to include PTSD, which had become manifested to a 
compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection for PTSD on a presumptive basis is also not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has considered the veteran's statements in support 
of his claim that he has PTSD, as a result of his service.  
While he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is denied.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.

Back disorder

The veteran asserts that he has a current back disorder that 
is the result of his period of active service.  In the 
Informal Hearing Presentation dated in July 2008, the 
veteran's representative has asserted that the veteran's back 
disorder is etiologically related to a back injury sustained 
while in basic training at Fort Rucker, Alabama, during the 
veteran's period of active service.

Service medical records dated in February 1968 show that the 
veteran reported a stiff neck and a sore back.  A muscle 
spasm was noted.  There is no further indication of treatment 
for the back during service or at the time of separation from 
active duty.

The veteran's separation report of medical examination dated 
in August 1970 shows that upon clinical evaluation, his spine 
and musculoskeletal system were normal.  In the associated 
report of medical history, the veteran indicated that he had 
never had arthritis or rheumatism; bone, joint or other 
deformity; or recurrent back pain.  

Subsequent to service, there is no competent medical evidence 
of any reports of or treatment for a back disorder.  The 
veteran has no current diagnosis of any back disorder.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim  as there is no 
competent medical evidence of a current low back disability, 
a nexus between the veteran's currently reported back 
disorders and his period of active service.  While there is 
evidence of a sore back in February 1968, there is no further 
indication of treatment for the back during service or at the 
time of separation from active duty.  The veteran's 
separation physical examination report is highly probative as 
to the veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997).  The August 1970 separation 
examination report is entirely negative for any symptoms 
associated with the back and weighs heavily against the 
claim.

Although the veteran has asserted that he has a current back 
disorder as a result of an injury sustained during his period 
of active service, there is no evidence of post-service 
treatment.  The first indication of an asserted back disorder 
is not until the date of claim in May 2004, which is more 
than 34 years following separation from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the veteran's statements in support 
of his claim that he has a current back disorder as a result 
of service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.

There is only the veteran's claim that he currently has a 
back disorder that is the result of his period of active 
service.  There is no competent evidence of record that the 
veteran even has a current back disorder.  Given the absence 
of competent evidence in support of the veteran's claim, for 
the Board to conclude that the veteran has a current back 
disorder that was incurred as a result of his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection PTSD is denied.

Service connection for a back disorder is denied.






REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2006).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

The veteran is service-connected for skin rash of the neck 
and bilateral hands for which a noncompensable disability 
rating has been assigned.  In the Informal Hearing 
Presentation dated in July 2008, the veteran's representative 
has asserted that the veteran's skin disability is more 
disabling than reflected by the currently assigned disability 
rating.  The veteran has not been afforded a VA examination 
of his skin.  His skin rash of the neck and bilateral hands 
has been rated, by analogy, as dermatitis or eczema under 38 
C.F.R. § 4.118, Diagnostic Code 7806.  Under this diagnostic 
code provision, a noncompensable disability rating is 
warranted for dermatitis or eczema that affects less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent disability 
rating is warranted when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  Higher 
disability ratings are warranted when the dermatitis or 
eczema affects a greater percentage of the skin or requires 
intermittent systemic therapy such as corticosteroid or other 
immunosuppressive drugs for a total duration of six weeks or 
more.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  
It is noted that if there is associated scarring, the 
disability may also be rated under Diagnostic Codes 7800-
7805.  As such, the Board is of the opinion that a 
contemporary and thorough examination would be of assistance 
in assessing the extent of the veteran's service-connected 
skin rash of the neck and bilateral hands in consideration of 
the possible applicable rating criteria.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for a VA dermatological examination to 
evaluate the current nature and severity 
of his skin rash of the neck and bilateral 
hands, preferably during an active stage 
of his disability.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims file must be 
made available to the examiner for review 
of the case. The examination report should 
reflect that review of the claims file by 
the examiner was conducted.

The examiner should be requested to 
provide a detailed review of the history, 
current complaints, and the nature and 
extent of any diagnosed skin disorder.  
All applicable diagnoses must be fully set 
forth.  The examiner should specifically 
indicate what percentage of the entire 
body and what percentage of the exposed 
areas are affected by the service-
connected skin disorder, and whether 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs is required, and if so, the 
frequency and duration of said therapy.  
See 38 C.F.R. § 4.118, Diagnostic Code 
7806.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


